Citation Nr: 0931034	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1948 to May 
1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to service 
connection for bilateral hearing loss, tinnitus, and a 
respiratory condition.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issues of entitlement to service connection for tinnitus 
and a respiratory disability, to include as due to asbestos 
exposure, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not diagnosed in service or for 
many years thereafter, and the preponderance of evidence is 
against a finding that the current bilateral hearing loss is 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, directly or presumptively. 38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed bilateral hearing loss 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for bilateral hearing 
loss.  He claims that he is presently suffering from hearing 
loss as a result of noise exposure when providing air support 
on the flight deck of the aircraft carrier the U.S.S. 
Philippine Sea.  He also claims that he was diagnosed with 
hearing loss and tinnitus by a physician in 1962.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. §§ 
1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record indicates that the Veteran has 
bilateral hearing loss.  A VA examination was conducted in 
August 2006, and following audiological testing, the Veteran 
was given a diagnosis of moderate sensorineural hearing loss 
of the right ear and moderately-severe sensorineural hearing 
loss of the left ear.  

STRs, including a May 1952 separation examination, which 
included audiometric testing, are negative for diagnoses of, 
or complaints relating to, bilateral hearing loss.  Personnel 
records reflect that the Veteran served in the Navy and was 
awarded the Korean Service Medal.  Although personnel records 
do not indicate what the Veteran's military occupational 
specialty or primary duties were, the Veteran has stated that 
he served aboard the Philippine Sea and provided air combat 
support.  Personnel records do reflect that the Veteran 
served aboard the Philippine Sea and that he was assigned to 
the fighter squadron.  The Veteran is competent to state 
whether he was exposed to loud noises.  Further, the Board 
finds the Veteran's statements to be credible.  Therefore, 
his exposure to acoustic trauma in service is conceded.  

As the record shows a present hearing loss disability and 
exposure to acoustic trauma in service, the determinative 
issue is whether these are related.

A VA examination was conducted in August 2006.  The examiner 
indicated a review of the Veteran's claim file, including his 
STRs.  The Veteran reported a history of noise exposure as an 
aviation electrician during military service and post service 
noise exposure as an electrician.  The examiner opined that 
based on the Veteran's history of in service and post service 
noise exposure it is not possible to delineate the etiology 
of the hearing loss.  Although it is possible that the 
hearing loss had its origins in service, the ratio of 
possibility is so difficult to determine that it would be 
only speculation.  

The mere possibility of an etiological relationship between 
the Veteran's disabilities and VA treatment is too 
speculative to form a basis upon which compensation under 38 
U.S.C.A. § 1151 may be established.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of hearing loss of record, 
despite the Veteran's contentions that he was diagnosed with 
hearing loss in 1962, is more than 50 years after the Veteran 
was exposed to noise during service.  The passage of more 
than 50 years before any evidence of the disability is of 
record weighs heavily against a finding that such disability 
is related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307 and 3.309; see also Savage v. Gober, 10 Vet. App. 
488 (1997).  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his bilateral hearing 
loss disability is related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is outweighed by the evidence of record, 
which does not demonstrate a bilateral hearing loss 
disability until many years after service.  See Jandreau, 492 
F.3d at 1372.  

The first contemporaneous medical evidence of a diagnosis of 
bilateral hearing loss is well after the one-year presumptive 
period from discharge from service; thus, service connection 
is not warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.  

The preponderance of the evidence is against the claimed 
bilateral hearing loss; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The Veteran seeks service connection for tinnitus and a 
respiratory disability, to include as due to asbestos 
exposure.  He claims that he is presently suffering from 
tinnitus as a result of noise exposure from providing air 
support on the flight deck of the Philippine Sea.  He also 
claims that he was diagnosed with hearing loss and tinnitus 
by a physician in 1962.  The Veteran claims that he was 
exposed to asbestos while serving on ships during service in 
the Navy.  

Regarding his claimed tinnitus disability, a VA examination 
was conducted in August 2006.  The examiner noted that the 
Veteran reported moderate tinnitus for the past 4 years, 
which does not coincide with his time in the service as he 
was discharged 55 years ago; therefore it is not likely that 
the tinnitus had its origins in service.  However, in an 
October 2006 statement, the Veteran said that the VA examiner 
misunderstood him, and that his tinnitus occurred during 
service and that it has grown more pronounced over the years.  
Therefore, the VA examiner may have based his opinion on an 
incorrect factual basis regarding the Veteran's reported 
history of tinnitus.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  As the veteran's statements are 
credible and consistent with his duties during active 
service, a new VA examination regarding the etiology of the 
Veteran's claimed tinnitus should be provided.  

Regarding his claimed respiratory disability, in September 
2006, for the first time during the pendency of the claim, 
the Veteran claimed that he has been diagnosed with 
mesothelioma.  The RO has not contacted the Veteran or 
otherwise attempted to obtain medical records.  To ensure 
that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, and to ensure full compliance with due 
process requirements, this case must be remanded so that the 
RO can attempt to obtain these records.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule a VA audiological examination 
to determine the etiology of the Veteran's 
claimed tinnitus disability.  The examiner 
is to accept as fact in-service acoustic 
trauma as a result of proximity to 
military aircraft and provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's tinnitus is related 
to such noise exposure during service.   

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.  

2.  Contact the Veteran and obtain the 
name and address of the physician/treating 
clinician who diagnosed the Veteran with 
mesothelioma.  Obtain any and all 
identified medical records.  Note any 
negative responses received following the 
making of this request, including the 
request to the Veteran to identify his 
physician/treating clinician.  

Following the completion of the above, if, 
and only if, the Veteran in fact has been 
diagnosed with mesothelioma or any other 
respiratory disability, schedule a VA 
medical examination to determine the 
nature and etiology of his claimed 
respiratory disability.  As to any 
respiratory disability indentified, the 
examiner is to provide an opinion as to 
whether it is at least as likely as not 
related to asbestos exposure during 
service.  Given the era that the Veteran 
served in the Navy, his exposure to 
asbestos during service is conceded.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


